DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-4, 8-10, 13, 17, 21, 22, 26 and 29 are objected to because of the following informalities:
Claim 1 recites “a fuel air mixture” in lines 1-2, which appears to be a misstating of --a fuel-air mixture--.
Claim 1 recites “the alcohol or alcohol-gasoline mixture” in line 5, which appears to be a misstating of --the alcohol or the alcohol-gasoline mixture--.
Claim 2 recites “engine speed” in line 2, which should be amended to instead recite --the engine speed-- for consistency and proper antecedent basis with “engine speed” in line 9 of claim 1.
Claim 3 recites “engine speed” in line 2, which should be amended to instead recite --the engine speed-- for consistency and proper antecedent basis with “engine speed” in line 9 of claim 1.
Claim 4 recites “engine torque” in lines 2-3, which should be amended to instead recite --the engine torque-- for consistency and proper antecedent basis with “engine torque” in line 9 of claim 1.
Claim 8 recites “equivalence ratio” in line 3, which should be amended to instead recite --the equivalence ratio -- for consistency and proper antecedent basis with “an equivalence ratio” in line 7 of claim 1.
Claim 9 recites “the alcohol or alcohol-gasoline mixture” in lines 1-2, which appears to be a misstating of  --the alcohol or the alcohol-gasoline mixture--.
Claim 10 recites “the alcohol or alcohol-gasoline mixture” in lines 1-2, which appears to be a misstating of  --the alcohol or the alcohol-gasoline mixture--.
Claim 13 recites “a fuel air mixture” in lines 1-2, which appears to be a misstating of --a fuel-air mixture--.
Claim 13 recites “the alcohol or alcohol-gasoline mixture” in line 5, which appears to be a misstating of --the alcohol or the alcohol-gasoline mixture--.
Claim 13 recites “the alcohol or alcohol-gasoline mixture” in line 12, which appears to be a misstating of --the alcohol or the alcohol-gasoline mixture--.
Claim 13 recites “the fuel air mixture” in line 14, which appears to be a misstating of --the fuel-air mixture--.
Claim 17 recites “the fuel air mixture” in lines 1-2, which appears to be a misstating of --the fuel-air mixture--.
Claim 21 recites “the alcohol or alcohol-gasoline mixture” in lines 1-2, which appears to be a misstating of  --the alcohol or the alcohol-gasoline mixture--.
Claim 21 should be amended to end with a period.
Claim 22 recites “a fuel air mixture” in lines 1-2, which appears to be a misstating of --a fuel-air mixture--.
Claim 22 recites “the alcohol or alcohol-gasoline mixture” in line 5, which appears to be a misstating of --the alcohol or the alcohol-gasoline mixture--.
Claim 22 recites “the alcohol or alcohol-gasoline mixture” in line 12, which appears to be a misstating of --the alcohol or the alcohol-gasoline mixture--.
Claim 22 recites “a stoichiometric fuel air ratio” in lines 14-15, which appears to be a misstating of --a stoichiometric fuel-air ratio--.
Claim 26 should be amended to remove the space immediately before the hyphen in line 2.
Claim 29 recites “the alcohol or alcohol-gasoline mixture” in lines 1-2, which appears to be a misstating of  --the alcohol or the alcohol-gasoline mixture--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes a preamble that lacks a transitional phrase which defines the scope of the claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim (e.g., see: MPEP 2111.03). Additionally, it is unclear whether the engine of the claim is intended to include “at least one cylinder” and/or “a prechamber” as recited by “that uses a prechamber to ignite a fuel air mixture in at least one cylinder” in lines 1-2, given that the phrase “that uses…” merely specifies use by the engine of the “at least one cylinder” and the “prechamber” which is not the same as inclusion by the engine of the “at least one cylinder” and the “prechamber.” Therefore, the scope of claim 1 is unclear, and the claim is indefinite.
Claims 2-12 are dependent from claim 1, such that claims 2-12 also include the indefinite subject matter recited by claim 1, such that claims 2-12 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 6 recites “engine/exhaust sensors in engine exhaust” in lines 3-4; however, it is unclear what exactly is meant by “engine/exhaust sensors in engine exhaust.” For example, is “engine/exhaust sensors” intended to refer to an engine sensor AND an exhaust sensor, or is “engine/exhaust sensors” intended to refer to an engine sensor OR an exhaust sensor, or is “engine/exhaust sensors” intended to refer to engine sensors AND exhaust sensors, or is “engine/exhaust sensors” intended to refer to engine sensors OR exhaust sensors, or is another meaning of “engine/exhaust sensors” intended?

Claim 7 recites “the alcohol-gasoline ratio in the prechamber” in lines 2-3. Claim 7 is dependent from claim 1; however, neither claim appears to previously introduce “an alcohol-gasoline ratio,” such that it is unclear what exactly is meant by “the alcohol-gasoline ratio in the prechamber.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 9 recites “the engine compression stroke” in line 3. Claim 9 is dependent from claim 1; however, neither claim appears to previously introduce “an engine compression stroke,” such that it is unclear what exactly is meant by “the engine compression stroke.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 11 recites “the fuel in the prechamber” in lines 1-2. Claim 11 is dependent from claim 1; however, neither claim appears to previously introduce “a fuel in the prechamber,” such that it is unclear what exactly is meant by “the fuel in the prechamber.” Claim 1 does recite “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture” in lines 2-4, and it is unclear whether one of the alternatively phrased “alcohol” and “an alcohol-gasoline mixture” is intended to be the same as or different from “the fuel in the prechamber.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 11 recites “the fuel in the at least one cylinder” in lines 2-3. Claim 11 is dependent from claim 1; however, neither claim appears to previously introduce “a fuel in the at least one cylinder,” such that it is unclear what exactly is meant by “the fuel in the at least one cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 12 recites “the alcohol use in the prechamber” in lines 1-2. Claim 12 is dependent from claim 1; however, neither claim appears to previously introduce “alcohol use in the prechamber,” such that it is unclear what exactly is meant by “the alcohol use in the prechamber.” Claim 1 does recite “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture” in lines 2-4, and it is unclear whether one of the alternatively phrased “wherein the prechamber is fueled with alcohol” and “wherein the prechamber is fueled […] with an alcohol-gasoline mixture” is intended to be the same as or different from “the alcohol use in the prechamber.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 12 recites “the fuel use in the at least one cylinder” in lines 2-3. Claim 12 is dependent from claim 1; however, neither claim appears to previously introduce “fuel use in the at least one cylinder,” such that it is unclear what exactly is meant by “the fuel use in the at least one cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 13 includes a preamble that lacks a transitional phrase which defines the scope of the claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim (e.g., see: MPEP 2111.03). Additionally, it is unclear whether the engine of the claim is intended to include “at least one cylinder” and/or “a prechamber” as recited by “that uses a prechamber to ignite a fuel air mixture in at least one cylinder” in lines 1-2, given that the phrase “that uses…” merely specifies use by the engine of the “at least one cylinder” and the “prechamber” which is not the same as inclusion by the engine of the “at least one cylinder” and the “prechamber.”. Therefore, the scope of claim 13 is unclear, and the claim is indefinite.
Claim 13 recites “the cylinder” in line 14. Claim 13 previously introduces “at least one cylinder in line 2, and, in the case that “at least one cylinder” corresponds to more than one cylinder, it is unclear which of the more than one cylinder would correspond to “the cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 14-21 are dependent from claim 13, such that claims 14-21 also include the indefinite subject matter recited by claim 13, such that claims 14-21 are also rejected for at least the same reasons that claim 13 is rejected, as discussed in detail directly above with respect to claim 13.

Claim 18 recites “the alcohol or alcohol-gasoline fueled prechamber” in lines 1-2. Claim 18 is dependent from claim 3; however, neither claim appears to previously introduce “an alcohol or alcohol-gasoline fueled prechamber,” such that it is unclear what exactly is meant by “the alcohol or alcohol-gasoline fueled prechamber.” Claim 13 does introduce “a prechamber” in line 1, and it is unclear whether the “prechamber” in claim 13 is intended to be the same as or different from the “alcohol or alcohol-gasoline fueled prechamber” in claim 18. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 18 recites “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” in lines 1-4; however, it is unclear what exactly is meant by “the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” given that “at higher rpm than would be used without the prechamber” appears to amount to nothing more than a matter of preference, and it is unclear how infringement would be determined concerning a matter of preference.

Claim 20 recites “the cylinder” in lines 2-3. Claim 20 is dependent from claim 13, and claim 13 previously introduces “at least one cylinder in line 2. In the case that “at least one cylinder” corresponds to more than one cylinder, it is unclear which of the more than one cylinder would correspond to “the cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 22 includes a preamble that lacks a transitional phrase which defines the scope of the claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim (e.g., see: MPEP 2111.03). Additionally, it is unclear whether the engine of the claim is intended to include “at least one cylinder” and/or “a prechamber” as recited by “that uses a prechamber to ignite a fuel air mixture in at least one cylinder” in lines 1-2, given that the phrase “that uses…” merely specifies use by the engine of the “at least one cylinder” and the “prechamber” which is not the same as inclusion by the engine of the “at least one cylinder” and the “prechamber.” Therefore, the scope of claim 22 is unclear, and the claim is indefinite.
Claim 22 recites “the fuel in the at least one cylinder” in line 11; however, the claim does not appear to previously introduce “fuel use in the at least one cylinder,” such that it is unclear what exactly is meant by “the fuel use in the at least one cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 23-29 are dependent from claim 22, such that claims 23-29 also include the indefinite subject matter recited by claim 22, such that claims 23-29 are also rejected for at least the same reasons that claim 22 is rejected, as discussed in detail directly above with respect to claim 22.

Claim 24 recites “introducing fuel into the at least one cylinder” in line 2. Claim 24 is dependent from claim 22 via claim 23, and claim 22 recites “the fuel in the at least one cylinder” in line 11. Specifically, it is unclear whether “fuel” in line 2 of claim 24 is intended to be the same as or different from “the fuel” in line 11 of claim 22. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 25-29 are dependent from claim 24, such that claims 25-29 also include the indefinite subject matter recited by claim 24, such that claims 25-29 are also rejected for at least the same reasons that claim 24 is rejected, as discussed in detail directly above with respect to claim 24.

Claim 25 recites “the alcohol or alcohol-gasoline fueled prechamber” in lines 1-2. Claim 25 is dependent from claim 22 via claims 23 and 24; however, none of claims 22-25 appears to previously introduce “an alcohol or alcohol-gasoline fueled prechamber,” such that it is unclear what exactly is meant by “the alcohol or alcohol-gasoline fueled prechamber.” Claim 22 does introduce “a prechamber” in line 1, and it is unclear whether the “prechamber” in claim 22 is intended to be the same as or different from the “alcohol or alcohol-gasoline fueled prechamber” in claim 25. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 25 recites “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” given that “at higher rpm than would be used without the prechamber” in lines 1-4; however, it is unclear what exactly is meant by “the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” given that “at higher rpm than would be used without the prechamber” appears to amount to nothing more than a matter of preference, and it is unclear how infringement would be determined concerning a matter of preference.

Claim 28 recites “the increased dilution is heavy EGR” in lines 1-2. However, the term “heavy EGR” is a relative term which renders the claim indefinite. The term “heavy EGR” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what exactly what rate of EGR would necessarily define the minimum boundary of “heavy EGR.” Put differently, it is unclear exactly which range of EGR would infringe upon “heavy EGR” and which range of EGR would avoid infringement upon “heavy EGR.”

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 11, 22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0354481 to Geckler et al. (hereinafter: “Geckler”).
With respect to claim 1, Geckler teaches an engine (10) that uses [the preamble of claim 1 lacks a transitional phrase which clearly defines the scope of the claim with respect to what unrecited additional component(s), if any, are excluded from the scope of the claim (e.g., see: MPEP 2111.03), and, for the purposes of examination, claim 1 has been interpreted as having an open-ended scope; also, the preamble statement “that uses…” appears to merely set forth the remainder of the claim as a mere statement of purpose or intended use that does not appear to be germane to patentability of claim 1 (e.g., see: MPEP 2111.02); furthermore, claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and none of the claim elements following “that uses…” appear to necessarily limit the engine of claim 1 to a particular structure] a prechamber (40) to ignite a fuel air mixture in at least one cylinder (12) (as depicted by at least Fig. 1 and as discussed by at least ¶ 0023-0033) wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture; wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber; wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque; and wherein the alcohol is ethanol or methanol [the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and each of the claim phrases “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture,” “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber,” “wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque,” and “wherein the alcohol is ethanol or methanol” is entirely non-structural and fully directed to what a device does rather than what the device is, such that none of the claim phrases “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture,” “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber,” “wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque,” and “wherein the alcohol is ethanol or methanol” necessarily differentiates the engine of claim 1 from the prior art; nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0011, 0024 & 0031; because the prechamber is fueled with alcohol and the prechamber is fueled with an alcohol-gasoline mixture are recited in the alternative, it is sufficient to address one of the claimed alternatives; because engine speed and engine torque are recited in the alternative, it is sufficient to address one of the claimed alternatives; because the alcohol is ethanol and the alcohol is methanol are recited in the alternative, it is sufficient to address one of the claimed alternatives in the case that the alternative the prechamber is fueled with alcohol is addressed].

With respect to claim 2, Geckler teaches the engine of claim 1, wherein the equivalence ratio in the prechamber is adjusted based on engine speed [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the equivalence ratio in the prechamber is adjusted based on engine speed” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the equivalence ratio in the prechamber is adjusted based on engine speed” does not necessarily differentiate the engine of claim 2 from the prior art; also, “wherein the equivalence ratio in the prechamber is adjusted based on engine speed” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0024].

With respect to claim 3, Geckler teaches the engine of claim 1, wherein the equivalence ratio in the prechamber is decreased when engine speed is lowered [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the equivalence ratio in the prechamber is decreased when engine speed is lowered” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the equivalence ratio in the prechamber is decreased when engine speed is lowered” does not necessarily differentiate the engine of claim 3 from the prior art; also, “wherein the equivalence ratio in the prechamber is decreased when engine speed is lowered” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, it is apparent from at least ¶ 0024 that at least one of a fuel-air equivalence ratio and an air-fuel equivalence ratio is decreased at times including when speed of the engine 10 is lowered].

With respect to claim 4, Geckler teaches the engine of claim 1, wherein the equivalence ratio in the prechamber is adjusted as a function of engine torque [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of engine torque” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of engine torque” does not necessarily differentiate the engine of claim 4 from the prior art; also, “wherein the equivalence ratio in the prechamber is adjusted as a function of engine torque” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0024 & 0038].

With respect to claim 8, Geckler teaches the engine of claim 1, wherein alcohol use in the prechamber is reduced by adjusting at least one of prechamber temperature or equivalence ratio [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein alcohol use in the prechamber is reduced by adjusting at least one of prechamber temperature or equivalence ratio” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein alcohol use in the prechamber is reduced by adjusting at least one of prechamber temperature or equivalence ratio” does not necessarily differentiate the engine of claim 8 from the prior art; also, “wherein alcohol use in the prechamber is reduced by adjusting at least one of prechamber temperature or equivalence ratio” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); as discussed by at least ¶ 0011, 0024 & 0031; because alcohol use in the prechamber is reduced by adjusting prechamber temperature and alcohol use in the prechamber is reduced by adjusting equivalence ratio are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 9, Geckler teaches the engine of claim 1, wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber before the engine compression stroke [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber before the engine compression stroke” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber before the engine compression stroke” does not necessarily differentiate the engine of claim 9 from the prior art; also, “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber before the engine compression stroke” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011, 0024 & 0031].

With respect to claim 11, Geckler teaches the engine of claim 1, where the fuel in the prechamber is the different from the fuel in the at least one cylinder [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “where the fuel in the prechamber is the different from the fuel in the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “where the fuel in the prechamber is the different from the fuel in the at least one cylinder” does not necessarily differentiate the engine of claim 11 from the prior art; also, “where the fuel in the prechamber is the different from the fuel in the at least one cylinder” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011 & 0031].

With respect to claim 22, Geckler teaches an engine (10) that uses [the preamble of claim 22 lacks a transitional phrase which clearly defines the scope of the claim with respect to what unrecited additional component(s), if any, are excluded from the scope of the claim (e.g., see: MPEP 2111.03), and, for the purposes of examination, claim 22 has been interpreted as having an open-ended scope; also, the preamble statement “that uses…” appears to merely set forth the remainder of the claim as a mere statement of purpose or intended use that does not appear to be germane to patentability of claim 1 (e.g., see: MPEP 2111.02); furthermore, claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and none of the claim elements following “that uses…” appear to necessarily limit the engine of claim 1 to a particular structure] a prechamber (40) to ignite a fuel air mixture in at least one cylinder (12) (as depicted by at least Fig. 1 and as discussed by at least ¶ 0023-0033) where the prechamber is fueled with alcohol alone or with an alcohol-gasoline mixture; wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber; wherein the alcohol is ethanol or methanol; wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque; wherein the fuel in the at least one cylinder is different from the alcohol or alcohol-gasoline mixture that is used in the prechamber; wherein the engine is operated with a stoichiometric fuel air ratio and NOx from engine exhaust is reduced by use of a three way catalyst; and wherein the use of the prechamber enables increased dilution to be used in the at least one cylinder [the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and each of the claim phrases “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture,” “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber,” “wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque,” “wherein the alcohol is ethanol or methanol,” “wherein fuel used in the at least one cylinder is different from the alcohol or alcohol-gasoline mixture that is used in the prechamber,” “wherein the engine is operated with a stoichiometric fuel air ratio and NOx from engine exhaust is reduced by use of a three way catalyst,” and “wherein the use of the prechamber enables increased dilution to be used in the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that none of the claim phrases “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture,” “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber,” “wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque,” “wherein the alcohol is ethanol or methanol,” “wherein fuel used in the at least one cylinder is different from the alcohol or alcohol-gasoline mixture that is used in the prechamber,” “wherein the engine is operated with a stoichiometric fuel air ratio and NOx from engine exhaust is reduced by use of a three way catalyst,” and “wherein the use of the prechamber enables increased dilution to be used in the at least one cylinder” necessarily differentiates the engine of claim 22 from the prior art; nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 000-0004, 0011-0012, 0014, 0016, 0018-0022, 0024, 0028-0029, 0031, 0034-0037 & 0041-0046; because the prechamber is fueled with alcohol and the prechamber is fueled with an alcohol-gasoline mixture are recited in the alternative, it is sufficient to address one of the claimed alternatives; because the alcohol is ethanol and the alcohol is methanol are recited in the alternative, it is sufficient to address one of the claimed alternatives in the case that the alternative the prechamber is fueled with alcohol is addressed; because engine speed and engine torque are recited in the alternative, it is sufficient to address one of the claimed alternatives; because ethanol and methanol are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 24, Geckler teaches the engine of claim 23, wherein port fuel injection is used for introducing fuel into the at least one cylinder [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein port fuel injection is used for introducing fuel into the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein port fuel injection is used for introducing fuel into the at least one cylinder” does not necessarily differentiate the engine of claim 24 from the prior art; also, “wherein port fuel injection is used for introducing fuel into the at least one cylinder” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0014].

With respect to claim 25, Geckler teaches the engine of claim 24, wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” does not necessarily differentiate the engine of claim 25 from the prior art; also, “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011, 0021, 0024, 0031 & 0033, an engine speed of the engine 10 is capable of being increased (e.g., relative to lower engine speeds, such as an engine speed at idling) based, at least in part, on use of the prechamber 40].

With respect to claim 26, Geckler teaches the engine of claim 24, wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture and wherein the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and each of the claim phrases “wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture” and “wherein the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that neither of the claim phrases “wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture” and “wherein the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber” necessarily differentiates the engine of claim 26 from the prior art; also, each of the claim phrases “wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture” and “wherein the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011 & 0031].

With respect to claim 27, Geckler teaches the engine of claim 24, wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder” does not necessarily differentiate the engine of claim 27 from the prior art; also, “wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011].
Claims 5, 6, 12-20, 23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geckler; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Geckler alone.
With respect to claim 5, Geckler teaches the engine of claim 1, wherein the equivalence ratio in the prechamber is adjusted as a function of temperature [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of temperature” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of temperature” does not necessarily differentiate the engine of claim 5 from the prior art; also, “wherein the equivalence ratio in the prechamber is adjusted as a function of temperature” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02)].
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 5 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of temperature” necessarily differentiates the engine of claim 5 from the prior art: it is also noted that Geckler further teaches via at least ¶ 0024 that the equivalence ratio in the prechamber is adjusted based on engine operating conditions including speed and load, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to correlate temperature of an engine with load of the engine, as the temperature of the engine becomes higher as the load of the engine is higher, and the temperature of the engine becomes lower as the load of the engine is lower. Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of temperature” necessarily differentiates the engine of claim 5 from the prior art, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the engine of Geckler such that the equivalence ratio in the prechamber is at least at times adjusted as a function of temperature.

With respect to claim 6, Geckler teaches the engine of claim 1, wherein the equivalence ratio in the prechamber is adjusted using information from at least one of a lookup table or engine/exhaust sensors in engine exhaust [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the equivalence ratio in the prechamber is adjusted using information from at least one of a lookup table or engine/exhaust sensors in engine exhaust” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted using information from at least one of a lookup table or engine/exhaust sensors in engine exhaust” does not necessarily differentiate the engine of claim 6 from the prior art; also, “wherein the equivalence ratio in the prechamber is adjusted using information from at least one of a lookup table or engine/exhaust sensors in engine exhaust” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); because a lookup table and exhaust/exhaust sensors in engine exhaust are recited in the alternative, it is sufficient to address one of the claimed alternatives].
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 6 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted using information from at least one of a lookup table or engine/exhaust sensors in engine exhaust” necessarily differentiates the engine of claim 6 from the prior art: it is also noted that Geckler further teaches via at least ¶ 0024 that the equivalence ratio in the prechamber is adjusted based on engine operating conditions including speed and load, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to construct a lookup table relating engine operating conditions to engine control parameters and to use a first one of the engine control parameters from the lookup table, based on inputs to the lookup table corresponding to a first set of engine operating conditions, as information to adjust operation of an engine. Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted using information from at least one of a lookup table or engine/exhaust sensors in engine exhaust” necessarily differentiates the engine of claim 6 from the prior art, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine of Geckler, if even necessary, such that the equivalence ratio in the prechamber is adjusted using information from a lookup table in order to carry out the adjusting of the equivalence ratio in the prechamber based on the engine operating conditions including speed and load in a particular manner.

With respect to claim 12, Geckler teaches the engine of claim 1, wherein the alcohol use in prechamber is less than 2% of the fuel use in the at least one cylinder [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the alcohol use in prechamber is less than 2% of the fuel use in the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the alcohol use in prechamber is less than 2% of the fuel use in the at least one cylinder” does not necessarily differentiate the engine of claim 12 from the prior art; also, “wherein the alcohol use in prechamber is less than 2% of the fuel use in the at least one cylinder” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02)].
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 12 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the alcohol use in prechamber is less than 2% of the fuel use in the at least one cylinder” necessarily differentiates the engine of claim 12 from the prior art: it is also noted that Geckler teaches via at least ¶ 0011, 0024 & 0031 that the amount of fuel introduced into the pre-chamber 40 by a pre-chamber injector 42 is less than about 10% of the combined total of fuel introduced into the cylinder 12 by a main injector 46 and the pre-chamber injector 42, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to include less than 20% ethanol blended in gasoline sold for vehicle fuel in the United States. Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein the alcohol use in prechamber is less than 2% of the fuel use in the at least one cylinder” necessarily differentiates the engine of claim 12 from the prior art, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the engine of Geckler with commonly available vehicle fuel in United States having less than 20% ethanol blended in gasoline. Because the amount of fuel introduced into the pre-chamber 40 by the pre-chamber injector 42 of Geckler is less than about 10% of the combined total of fuel introduced into the cylinder 12 by the main injector 46 and the pre-chamber injector 42, the alcohol use in prechamber would be less than 2% of the fuel use in the at least one cylinder.

With respect to claim 13, Geckler teaches an engine (10) that uses [the preamble of claim 13 lacks a transitional phrase which clearly defines the scope of the claim with respect to what unrecited additional component(s), if any, are excluded from the scope of the claim (e.g., see: MPEP 2111.03), and, for the purposes of examination, claim 13 has been interpreted as having an open-ended scope; also, the preamble statement “that uses…” appears to merely set forth the remainder of the claim as a mere statement of purpose or intended use that does not appear to be germane to patentability of claim 1 (e.g., see: MPEP 2111.02); furthermore, claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and none of the claim elements following “that uses…” appear to necessarily limit the engine of claim 1 to a particular structure] a prechamber (40) to ignite a fuel air mixture in at least one cylinder (12) (as depicted by at least Fig. 1 and as discussed by at least ¶ 0023-0033) wherein the prechamber is fueled with alcohol alone or with an alcohol-gasoline mixture; wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber; and wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque; wherein the alcohol is ethanol or methanol; wherein fuel used in the at least one cylinder is different from the alcohol or alcohol-gasoline mixture that is used in the prechamber; and wherein lambda for the fuel air mixture in the cylinder is 2.0 or greater {the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and each of the claim phrases “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture,” “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber,” “wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque,” “wherein the alcohol is ethanol or methanol,” “wherein fuel used in the at least one cylinder is different from the alcohol or alcohol-gasoline mixture that is used in the prechamber,” and “wherein lambda for the fuel air mixture in the cylinder is 2.0 or greater” is entirely non-structural and fully directed to what a device does rather than what the device is, such that none of the claim phrases “wherein the prechamber is fueled with alcohol or with an alcohol-gasoline mixture,” “wherein the alcohol or alcohol-gasoline mixture is directly injected into the prechamber,” “wherein an equivalence ratio in the prechamber is adjusted based on information that includes at least one of engine speed or engine torque,” “wherein the alcohol is ethanol or methanol,” “wherein fuel used in the at least one cylinder is different from the alcohol or alcohol-gasoline mixture that is used in the prechamber,” and “wherein lambda for the fuel air mixture in the cylinder is 2.0 or greater” necessarily differentiates the engine of claim 13 from the prior art; nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0011, 0024 & 0031; because the prechamber is fueled with alcohol and the prechamber is fueled with an alcohol-gasoline mixture are recited in the alternative, it is sufficient to address one of the claimed alternatives; because engine speed and engine torque are recited in the alternative, it is sufficient to address one of the claimed alternatives; because ethanol and methanol are recited in the alternative, it is sufficient to address one of the claimed alternatives; because the alcohol is ethanol and the alcohol is methanol are recited in the alternative, it is sufficient to address one of the claimed alternatives in the case that the alternative the prechamber is fueled with alcohol is addressed; because 2.0 and greater [that 2.0] are recited in the alternative, it is sufficient to address one of the claimed alternatives}.
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 13 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein lambda for the fuel air mixture in the cylinder is 2.0 or greater” necessarily differentiates the engine of claim 13 from the prior art: it is also noted that Geckler further teaches that the equivalence ratio in the prechamber is adjusted based on engine operating conditions including speed and load, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to fuel an engine, at least at times, at an air-fuel ratio of at least 2.0, such as at least 2.2, to highly reduce a rate of NOx in exhaust gas generated by combustion of the fuel. Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein lambda for the fuel air mixture in the cylinder is 2.0 or greater” necessarily differentiates the engine of claim 13 from the prior art, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the engine of Geckler at least at times such that lambda for the fuel air mixture in the cylinder is 2.0 or greater.

With respect to claim 14, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein the engine is used in a long-haul truck [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the engine is used in a long-haul truck” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the engine is used in a long-haul truck” does not necessarily differentiate the engine of claim 14 from the prior art; also, “wherein the engine is used in a long-haul truck” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed in detail above with respect to at least claim 23].

With respect to claim 15, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein port fuel injection is used for introducing fuel into the at least one cylinder [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein port fuel injection is used for introducing fuel into the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein port fuel injection is used for introducing fuel into the at least one cylinder” does not necessarily differentiate the engine of claim 15 from the prior art; also, “wherein port fuel injection is used for introducing fuel into the at least one cylinder” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0014 of Geckler].

With respect to claim 16, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein hydrogen-rich gas from the prechamber is used with a lean NOx trap to reduce NOx exhaust emissions [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein hydrogen-rich gas from the prechamber is used with a lean NOx trap to reduce NOx exhaust emissions” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein hydrogen-rich gas from the prechamber is used with a lean NOx trap to reduce NOx exhaust emissions” does not necessarily differentiate the engine of claim 16 from the prior art; also, “wherein hydrogen-rich gas from the prechamber is used with a lean NOx trap to reduce NOx exhaust emissions” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0011, 0016, 0025, 0031 of Geckler further teaches that the engine is usable with an aftertreatment system 18 including a lean NOx aftertreatment system]. 

With respect to claim 17, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein the lambda for the fuel air mixture in the cylinder is 2.2 or greater {claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the lambda for the fuel air mixture in the cylinder is 2.2 or greater” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the lambda for the fuel air mixture in the cylinder is 2.2 or greater” does not necessarily differentiate the engine of claim 17 from the prior art; because 2.2 and greater [that 2.2] are recited in the alternative, it is sufficient to address one of the claimed alternatives; also, “wherein the lambda for the fuel air mixture in the cylinder is 2.2 or greater” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0002-0004, 0014, 0041 & 0044 of Geckler, and as discussed in detail above with respect to claim 13}. 

With respect to claim 18, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” does not necessarily differentiate the engine of claim 18 from the prior art; also, “wherein the use of the alcohol or alcohol-gasoline fueled prechamber enables operation at higher rpm than would be used without the prechamber” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011, 0021, 0024, 0031 & 0033 of Geckler, an engine speed of the engine 10 is capable of being increased (e.g., relative to lower engine speeds, such as an engine speed at idling) based, at least in part, on use of the prechamber 40].

With respect to claim 19, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture and the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and each of the claim phrases “wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture” and “the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that neither of the claim phrases “wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture” and “the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber” necessarily differentiates the engine of claim 19 from the prior art; also, each of the claim phrases “wherein the fuel in the at least one cylinder comprises an alcohol-gasoline mixture” and “the alcohol-gasoline mixture in the at least one cylinder is different from the alcohol-gasoline mixture in the prechamber” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011 & 0031 of Geckler].

With respect to claim 20, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, wherein the fuel in the at least one cylinder is a gas that is introduced into the cylinder [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder” does not necessarily differentiate the engine of claim 20 from the prior art; also, “wherein the fuel in at least one cylinder comprises a gas that is introduced into the at least one cylinder” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011 of Geckler].

With respect to claim 23, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 22, wherein the engine is used in a long-haul truck [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the engine is used in a long-haul truck” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the engine is used in a long-haul truck” does not necessarily differentiate the engine of claim 23 from the prior art; also, “wherein the engine is used in a long-haul truck” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02)].
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 23 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the engine is used in a long-haul truck” necessarily differentiates the engine of claim 23 from the prior art, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to use an internal combustion engine such as the engine of Geckler to power a vehicle, such as a truck that is usable for transporting freight or passengers over a long distance (e.g., “long-haul truck”). Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein the engine is used in a long-haul truck” necessarily differentiates the engine of claim 23 from the prior art, it still would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the engine of Geckler to power a vehicle such as a long-haul truck.

With respect to claim 28, Geckler teaches the engine of claim 24, wherein the increased dilution is heavy EGR [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the increased dilution is heavy EGR” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the increased dilution is heavy EGR” does not necessarily differentiate the engine of claim 28 from the prior art; also, “wherein the increased dilution is heavy EGR” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0021-0022, an amount of EGR is adjusted based on engine operating conditions within a range definable as including relatively light EGR and relatively heavy EGR]. 

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geckler; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Geckler in view of U.S. Patent Application Publication No. 2006/0102136 to Bromberg et al. (hereinafter: “Bromberg”).
With respect to claim 7, Geckler teaches the engine of claim 1, wherein the equivalence ratio in the prechamber is adjusted as a function of the alcohol-gasoline ratio in the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of the alcohol-gasoline ratio in the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of the alcohol-gasoline ratio in the prechamber” does not necessarily differentiate the engine of claim 7 from the prior art; also, “wherein the equivalence ratio in the prechamber is adjusted as a function of the alcohol-gasoline ratio in the prechamber” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02)].
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 7 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of the alcohol-gasoline ratio in the prechamber” necessarily differentiates the engine of claim 7 from the prior art: it is also noted that Geckler further teaches via at least ¶ 0024 that the equivalence ratio in the prechamber is adjusted based on engine operating conditions including speed and load, and Bromberg teaches that it is known to adjust amounts of air, gasoline and ethanol as an alcohol-gasoline ratio in a combustion chamber changes in order to maintain a desired air-fuel ratio in the combustion chamber (as discussed by at least ¶ 0049). Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein the equivalence ratio in the prechamber is adjusted as a function of the alcohol-gasoline ratio in the prechamber” necessarily differentiates the engine of claim 7 from the prior art, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the engine of Geckler in view of the teachings of Bromberg such that the equivalence ratio in the prechamber is at least at times adjusted as a function of the alcohol-gasoline ratio in the prechamber in order to maintain a desired air-fuel ratio in the prechamber if the alcohol-gasoline ratio in the prechamber changes.

Claims 10 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geckler; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Geckler in view of U.S. Patent No. 4,433,660 to Blaser (hereinafter: “Blaser”).
With respect to claim 10, Geckler teaches the engine of claim 1, where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” does not necessarily differentiate the engine of claim 10 from the prior art; also, “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” appears to merely further define the preamble statement “that uses…” of claim 1, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed by at least ¶ 0011, 0024 & 0031].
As discussed in detail above, Geckler is understood to teach each and every limitation of the engine of claim 10 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” necessarily differentiates the engine of claim 10 from the prior art: it is also noted that as discussed by at least ¶ 0011, 0024 & 0031 of Geckler further teaches that a pre-chamber injector 42 directly injects fuel such as alcohol or alcohol-gasoline mixture into the pre-chamber 40 and that the directly injected fuel mixes with gases present in the pre-chamber 40 to form a desired combustible pre-chamber charge, and Blaser teaches that it is known to directly inject liquid fuel into a prechamber such that the liquid fuel flash evaporates into a gas in the prechamber (as depicted by at least Figs. 2 & 3 and as discussed by at least Col. 4, line 28 – Col. 5, line 37). Therefore, even if Applicant is able to sufficiently show that the claim phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” necessarily differentiates the engine of claim 10 from the prior art, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine of Geckler, if even necessary, such that the alcohol or alcohol-gasoline mixture that is directly injected into the prechamber as a liquid flash evaporates into a gas in the prechamber because Blaser further teaches that such functionality beneficially achieves virtually instantaneous and complete vaporization of the liquid fuel thereby enabling a smooth combustion process to take place (as discussed by at least Col. 1, lines 19-30 of Blaser).

With respect to claim 29, Geckler teaches the engine of claim 24, where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” does not necessarily differentiate the engine of claim 29 from the prior art; also, “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” appears to merely further define the preamble statement “that uses…” of claim 22, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed in detail above with respect to at least claims 10 and 24]. 

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geckler; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Geckler alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Geckler in view of Blaser.
With respect to claim 21, Geckler (alternatively, Geckler modified supra) teaches the engine of claim 13, where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and the claim phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” is entirely non-structural and fully directed to what a device does rather than what the device is, such that the claims phrase “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” does not necessarily differentiate the engine of claim 21 from the prior art; also, “where the alcohol or alcohol-gasoline mixture is directly injected into the prechamber as a liquid and flash evaporates into a gas in the prechamber” appears to merely further define the preamble statement “that uses…” of claim 13, thus merely further defining the statement of purpose or intended use of the engine that is not germane to patentability of the claims (e.g., see: MPEP 2111.02); nevertheless, as discussed in detail above with respect to at least claims 10 and 13].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747